Citation Nr: 1723653	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-17 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a digestive disability, diagnosed as gastroesophageal reflux disease (GERD) and hiatal hernia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an increased disability rating for PTSD, in excess of 50 percent prior to January 13, 2012, and and in excess of 70 percent from January 13, 2012 to September 30, 2015. 

3. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and Ms. J. K.


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in part, denied entitlement to service connection for a digestive condition and granted entitlement to service connection for PTSD with an evaluation of 30 percent from that date of service connection, May 28, 2008.

During the course of this appeal, a 50 percent rating was granted for PTSD from the date of service connection and a 70 percent rating was granted from January 13, 2012. This did not satisfy the Veteran's appeal. However, in a March 2016 rating decision, the RO granted a 100 percent evaluation for PTSD from September 30, 2015 to present. Therefore, for the period from September 30, 2015 to present, the evaluation of the Veteran's PTSD is considered to be fully satisfied and is no longer an issue before the Board for adjudication. For this reason, the Board will not disturb the 100 percent evaluation for PTSD from September 30, 2015 to present.

In June 2013, the Veteran and Ms. J. K. testified at a Travel Board hearing before the undersigned held at the RO. A copy of the transcript of that hearing has been associated with the claims folder.

In October 2013, the Board remanded the issues for further development and adjudication. As will be discussed further below, the Board finds that there has been substantial compliance with its remand directives, and the matter is now properly before the Board on appeal. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record. During the June 2013 hearing, the Veteran and his representative raised the issue of the Veteran's unemployability. In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

In evaluating this case, the Board has reviewed the electronic file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1. A digestive disability, including the currently diagnosed GERD and hiatal hernia, was not manifested during his active service or for many years thereafter, is not shown to be causally or etiologically related to his active service, did not clearly and unmistakably preexist his active duty service, and is not shown to be caused or aggravated by the service-connected PTSD.

2. For the period prior to January 13, 2012, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, to include work, school, family relations, judgement, thinking and/or mood, with the following symptoms: difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships; suspiciousness; chronic impaired sleep; nightmares; flashbacks; recurrent and distressing recollections of the event; efforts to avoid recollections of the trauma; disturbances of motivation and mood; diminished interest or participation in significant activities; hypervigilance; irritability or outburst of anger; difficulty concentrating; exaggerated startle response; mild memory loss; anxiety; suicidal ideation; and panic attacks. A total social and occupational impairment has not been shown. 

3. For the period from January 13, 2012 to September 30, 2015, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, to include work, school, family relations, judgement, thinking and/or mood, with the following symptoms: difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships; suspiciousness; chronic impaired sleep; nightmares; flashbacks; recurrent and distressing recollections of the event; efforts to avoid recollections of the trauma; disturbances of motivation and mood; diminished interest or participation in significant activities; hypervigilance; irritability or outburst of anger; difficulty concentrating; exaggerated startle response; mild memory loss; anxiety; suicidal ideation; and panic attacks. A total social and occupational impairment has not been shown. 

4. The evidence of record shows that for the entire period on appeal, the Veteran meets the schedular percentage requirements for TDIU.

5. Resolving doubt in favor of the Veteran, the Veteran's service connected disability renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for service connection for a digestive disability, diagnosed as gastroesophageal reflux disease (GERD) and hiatal hernia, to include as secondary to the service-connected PTSD, has not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2. For the period prior to January 13, 2012, the criteria for an increased rating of 70 percent rating, but no higher, are met for the Veteran's service-connected PTSD. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

3. For the period from January 13, 2012 to September 30, 2015, the criteria for a rating in excess of 70 percent are not met for the Veteran's service-connected PTSD. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

4. For the entire rating period on appeal, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, notice was provided to the Veteran. A June 2008 VCAA letter notified the Veteran of the evidence not of record that was necessary to substantiate his claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates. Pertaining to the issue of entitlement to a TDIU, a June 2012 VCAA letter notified the Veteran of the evidence not of record, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates. Further, the appeal for increased rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c). The RO associated the Veteran's military personnel records, private and VA treatment records, lay statements, and Social Security Administration records with the claims file. No other relevant and available records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159 (c)(4). In this case, the Veteran was provided with VA psychiatric examinations in November 2008, January 2012, May 2012, and September 2015. The Veteran was afforded with VA examinations related to his claimed digestive disability in December 2008, January 2012, May 2012, and September 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Since the September 2015 VA examinations, the Board finds that there is no indication of an overall increase in symptoms, with no evidence of an overall worsening. Therefore, the Board finds that the most recent VA examinations are adequate.

Therefore, because VA has obtained all relevant identified records and provided adequate medical examinations, the Board finds that VA's duty to assist has been satisfied.

II. Compliance with Stegall

As noted in the Introduction, in October 2013 the Board remanded the matters for additional development and adjudication. 

Specifically, the October 2013 remand directed the RO to obtain a copy of any outstanding pertinent medical records. Accordingly, Social Security Administration records and VA treatment records from March 2016 to October 2016 were obtained associated with the claims record.

The October 2013 remand also directed the RO to schedule the Veteran for a VA examination of his digestive disability, to include GERD and hiatal hernia. The examiner was directed to review the Veteran's claims folder, and provide an opinion as to whether it is 50 percent or better probability that the Veteran's digestive disability was present during service. Moreover, the examiner was asked to opine as to whether the digestive disability clearly and unmistakably existed prior to service, and whether it clearly and unmistakably underwent no permanent increase in severity as a result of active duty. The examiner was also asked to opine as to whether the Veteran's digestive disability is etiologically related to the Veteran's service-connected PTSD, to include whether it was permanently worsened by the PTSD.

Accordingly, the Veteran was provided a VA examination of his digestive disability in September 2015. The examiner noted a review of the Veteran's claims file, examined and interviewed the Veteran in-person, and provided an opinion as to the etiology of the Veteran's disability, to include whether it is related to service, whether it is secondary to the Veteran's service-connected PTSD, and whether it clearly and unmistakably existed prior to service. The examiner provided thorough rationale, complete with medical knowledge, citations to medical literature, and factual evidence. The examiner also considered the Veteran's contentions and the Veteran's personally submitted medical research, and provided an analysis of such in his rationale.

Last, the Board's remand directed the RO to provide the Veteran an examination of his service-connected PTSD to ascertain its current severity. Accordingly, the Veteran was afforded a VA examination in September 2015. The examiner noted a review of the Veteran's claims file, provided an interview and examination of the Veteran in-person, and offered the Board's requested opinion as to the occupational and daily impact. The examiner provided sufficient rationale, supported by factual evidence.

A supplemental statement of the case (SSOC) was furnished in November 2016.

The Board finds that the VA has adequately developed the Veteran's claim by making sufficient efforts to collect the Veteran's records, afforded the Veteran with the necessary VA examinations, and an SSOC. Therefore, the Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271  (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Entitlement to Service Connection for GERD and Hiatal Hernia, to Include as Secondary to Service-Connected PTSD.

In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service. See 38 C.F.R. § 3.303 (d) (2016); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can be service-connected on a secondary basis if proximately due to, or the result of, a service-connected condition. See 38 C.F.R. § 3.310 (a) (2016). In order to establish entitlement to service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable. 38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When certain chronic disorders, to include ulcers, are shown in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a) (2016). When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is an alternative means of establishing presumed service connection with respect to those listed chronic diseases. Competent medical evidence is required, unless non-expert evidence is competent to identify the existence of the condition. See 38 C.F.R. § 3.303 (b) (2016).

Additionally, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b). Only such conditions as are recorded on a veteran's examination report are to be considered as "noted." 38 C.F.R. § 3.304 (b). When a preexisting condition is not noted on a veteran's entrance examination, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). For a claim to be denied on the merits, a preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to service connection for a digestive disorder as his current problems are related to his active service, to include as secondary to his service-connected PTSD.

Primarily, the Board notes that the Veteran has a current diagnosis of GERD and hiatal hernia. See January 2012 VA examination; see also September 2015 VA examination; see also December 2008 VA examination. The Veteran's June 1966 clinical examination upon entrance does not indicate any abnormalities related to the Veteran's claim, and the Veteran's June 1966 self-reported history does not indicate any such illness or injury. Therefore, when a preexisting condition is not noted on a veteran's entrance examination, as in this case, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). However, in this case, the Board does not find clear and unmistakable evidence that the Veteran's GERD and hiatal hernia preexisted service.
A December 1999 private treatment record notes a visit for history of heartburn with a history of GERD with "heartburn" for the prior 25 years. VA treatment records first note a diagnosis for GERD in 2008. A January 2012 VA examination report notes that the Veteran asserted experiencing symptoms, to include heartburn, since service, with symptoms as far back as the late 1960s or early 1970s. See January 2012 VA examination. The January 2012 VA examination opined that "[t]he claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness." However, the examiner did not provide any support or rationale for his stated opinion. Upon remand, the Veteran was afforded an additional VA examination in September 2015. The September 2015 VA examiner reviewed the Veteran's claims file, interviewed and examined the Veteran in person, and concluded that, "No medical evidence is present that his GI disabilities (GERD and hiatal hernia) were present prior to service . . . ." The examiner supported his opinion with the following rationale: "Enlistment exam is negative for GI complaints, and STRs do not show any visits for GI related complaints, nor any indirect evidence such as GI related labs, procedures or radiology studies." 

Therefore, although the Board recognizes the January 2012 VA examination, the Board finds the September 2015 VA examination opinion to be probative. The September 2015 VA examiner provided an opinion supported by rationale supported by evidence of record. Thus, given the medical evidence of record, to include the VA examinations, service treatment records(STRs), and post-service treatment records, the Board does not find that there is clear and unmistakable evidence of the Veteran's GERD and hiatal hernia preexisted service.

As for the first prong of service connection on a direct and secondary basis, a present disability, the Board finds that the first prong of service connection is satisfied in this case, with a diagnosis of GERD and hiatal hernia of record. See Hickson, 12 Vet. App. at 253.; see also Wallin, 11 Vet. App. at 512; see September 2015 VA examination; see also December 2008 VA examination. An esophagogastroduodenoscopy (EGD) was performed in January 2009, which was negative for findings for inflammation or Barrett's, but did show hiatal hernia.

Turning to the second prong of service-connection on a direct basis, an in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records are silent for GERD or gastrointestinal disabilities. Again, the Veteran's June 1966 clinical examination upon entrance does not indicate any abnormalities related to the Veteran's claim, and the Veteran's June 1966 self-reported history does not indicate any such illness or injury. Upon examination at discharge in May 1969, the Veteran again underwent a clinical evaluation, which does not indicate any abnormalities. Thus, the service treatment records do not indicate GERD, or a gastrointestinal disability, that was diagnosed or was chronic during service, or manifestations sufficient to identify a chronic disease entity. Further, no evidence within one year of service discharge in 1969 note a chronic GERD disability. Instead, the record indicates that the first notation of hiatal hernia with associated GERD was in December 1999, 30 years after service. However, the Veteran asserts that he had symptoms, to include heartburn, since service, with symptoms as far back as the late 1960s or early 1970s. See January 2012 VA examination. The Veteran is competent to report such symptoms, as they are capable of lay observation. Thus, the Board finds no reason to doubt these assertions, and therefore, the second criteria to establish service connection on a direct basis, an in-service incurrence, is met. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

As for the third prong of service-connection on a direct basis, a nexus between the claimed in-service disease or injury and the current disability, the Board finds that the probative evidence of record is against a finding of nexus. See Hickson v. West, 12 Vet. App. 247, 253 (1999). The September 2015 VA examiner reviewed the Veteran's claims file, interviewed and examined the Veteran in person, and opined that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness." As previously noted, the examiner provided rationale supported by medical evidence of record, stating that the medical evidence is present that his GERD and hiatal hernia occurred in service, with no STRs showing any visit for GI related complaints, nor any indirect evidence such as GI related labs, procedures or radiology studies. While the absence of documented treatment in service is not fatal to a service connection claim, service treatment records are to be taken into consideration and reviewed by examiners. See Ledford v. Derwinski, 3 Vet. App. 87 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993). In this case, the examiner has considered the Veteran's in-service and post-service treatment records, and has provided an opinion supported by rationale that includes medical knowledge and facts. Therefore, the Board finds the September 2015 VA examination report to be probative, and finds that the probative evidence of record is against a finding of nexus on a direct basis.

Pertaining to service connection on a secondary basis, the Veteran contends that his GERD and hiatal hernia are secondary to his service-connected PTSD. As previously noted, the first prong of service connection on a secondary basis, a current disability is satisfied in this case. Moreover, the second prong of service connection on a secondary basis, a service-connected disability, is satisfied in this case, as the Veteran is currently service-connected for PTSD. Therefore, the issue of service connection on a secondary basis turns on the third prong, a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

At the October 2013 Travel Board hearing, the Veteran testified that he experiences symptoms of GERD, with acid coming up and going down his windpipe, when he has nightmares or panic attacks. Moreover, at the September 2011 conference with a Decision Review Officer, the Veteran reported that "he often experiences an increase in symptoms of GERD following episodes of nightmares from post-traumatic stress disorder or when 'stressed out' or when experiencing other PTSD symptoms of being angry or anxious or scared."

The Veteran was afforded a VA examination in December 2008. The examiner noted a review of the Veteran's claims file, reported the Veteran's contentions, and examined the Veteran in person. The examiner found that "[t]here is no evidence of specific digestive disorder due to PTSD at this time." 

The Veteran was afforded an additional VA examination in January 2012. Again, the examiner reviewed the Veteran's claims file, reported the Veteran's assertions, and examined the Veteran in person. The examiner explained that "[t]here is no pathophysiologic link with PTSD and GERD, and thus PTSD cannot be seen to aggravate this condition."

In April 2015, the Veteran submitted research that included a medical study noting an association between mental health problems and gastrointestinal disorders in Veterans.

Upon remand, the Veteran was afforded an additional VA examination in September 2015. The examination report notes a review of the Veteran's claims file and the Veteran's assertions, and an examination of the Veteran in-person. The examiner opined that "[t]he condition claimed was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition." The examiner provided the following rationale:
"Not medically, pathophysiologically plausible. PTSD is not capable of causing stomach acid to reflux up into the esophagus (GERD), nor is it capable of causing part of the stomach to herniate up above the diaphragm (hiatal hernia).From Up to Date Online, The pathophysiology of reflux esophagitis, Kahrilas PJ et al, updated March 2015:'The three dominant pathophysiologic mechanisms causing gastroesophageal junction incompetence are: transient lower esophageal sphincter relaxations (tLESRs), a hypotensive lower esophageal sphincter (LES), and anatomic disruption of the gastroesophageal junction, often associated with a hiatal hernia.'"

The examiner further explained that the Veteran's described periodic vomiting in conjunction with panic attacks can be one of the symptoms of panic disorder. The examiner stated that such vomiting is not due to the Veteran's GERD or hiatal hernia, but instead found that the Veteran "seems to fit into the diagnostic category of cyclic vomiting syndrome." The examiner cited medical literature, which states the following:
"Cyclic Vomiting Syndrome (CVS) consists of recurrent, stereotypic episodes of incapacitating nausea and vomiting lasting hours to days and separated by symptom-free intervals, which typically last weeks or months... Psychiatric aspects of adult CVS Clinically significant anxiety is common in children with CVS [30,31] and seems to be a predisposing factor to cyclic vomiting episodes [1,16,32-34].Seven (17%) of our adult patients reported anticipatory anxiety as being an important triggering factor. Their fear of the next episode predisposed the onset of the next episode. The severity of previous episodes seemed to condition the severity of their anticipatory anxiety [35]. Histories of physical and/or emotional and/or sexual abuse during childhood were elicited from 18 (44%) of our adult patients. Twenty-nine (70%) of our adult patients had been previously diagnosed with, or had features characteristic of, one or more of the following: anxiety disorders, mood disorders, and alcoholism and/or drug abuse (not including non-recreational use of cannabis during episodes). Symptoms of panic attack were surprisingly prevalent in adult patients. The criterion for diagnosis of panic attack [35] is the occurrence of four or more of the thirteen symptoms listed on the left side of Figure 4. Twenty-eight (68%) or our adult patients (20 men and 7 women) had four or more panic symptoms during the prodromal and emetic phases of most or all their cyclic vomiting episodes." Fleisher DR et al, BMC Medicine 2005, 3:20.

Therefore, the September 2015 examiner concluded that "[w]hile the Veteran does experience gastrointestinal symptoms, specifically nausea and vomiting, in conjunction with his panic attacks/PTSD exacerbations, it is not a separate GI disability but rather part of the symptomatology of a panic attack." Therefore, the examiner found that the Veteran's GERD is not due to or related to his service-connected GERD or hiatal hernia.

The Board considers the December 2008, January 2012, and September 2015 VA opinions to be probative evidence weighing against the claim of service connection on a secondary basis. King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012) (Board may prefer a medical opinion over the Veteran's lay report). While the Veteran is competent to explain symptoms observed, to include his perceived symptoms of GERD following episodes of stress, nightmares, or panic attacks, the Veteran is not a medical professional who is competent to identify the diagnosis and cause of such symptoms. Instead, the Board notes that the VA examiners are qualified medical professionals, who reviewed the claims folder and conducted an examination. The December 2008 VA examiner, after a review of the record and after an examination of the Veteran, found no evidence of a specific digestive disorder due to PTSD, just as the January 2012 VA examiner found that there is no pathophysiologic link between the PTSD and GERD. Moreover, the September 2015 VA examiner noted the Veteran's asserted symptoms and considered the Veteran's April 2015 submitted medical research, and provided an opinion supported by thorough rationale that included medical knowledge, citations to medical literature, and factual evidence. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

As to any assertions of aggravation of the Veteran's nonservice-connected GERD and hiatial hernia and the Veteran's service-connected PTSD, once again the Board notes that while the Veteran is competent to explain symptoms observed, to include his perceived symptoms of GERD following episodes of stress, nightmares, or panic attacks, the Veteran is not a medical professional. Therefore, the Board affords the December 2008, January 2012, and September 2015 VA examination reports and opinions appropriate probative weight. Specifically, the January 2012 VA examination asserts that "PTSD cannot be seen to aggravate this condition," and the September 2015 VA provided supportive rationale that included medical knowledge, citations to medical literature, and factual evidence. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Thus, the Board finds that the probative evidence of record is against a finding that the Veteran's digestive disability, to include GERD and hiataial hernia, is proximately due to, the result of, or aggravated by the Veteran's service-connected PTSD. See Wallin v. West, 11 Vet. App. 509, 512 (1998); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Last, pertaining to service connection on the on the basis of presumption under 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a) (2016), the Board notes that the Veteran does not have a current diagnosis of ulcer, a chronic disorder listed under 38 C.F.R. § 3.309. However, even if the Board were to consider ulcers to be akin to GERD and hiatal hernia under, 38 C.F.R. § 3.309, the Board finds that the evidence of record does not indicate that the disorder was shown in service or within the presumptive period under 38 C.F.R. § 3.307. As previously noted, the record indicates that the first notation of hiatal hernia with associated GERD was in December 1999, 30 years after service. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a) (2016). Thus, the Board finds that chronicity in service is not adequately supported.

Moreover, should the diagnoses of GERD and hiatal hernia be considered akin to ulcers under 38 C.F.R. § 3.309, the Board notes that the Veteran asserts continuity of symptomatology since discharge, to include symptoms of heartburn. The Veteran is competent to report his observed symptoms and history. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). However, the Veteran, as a layperson, is not competent to link his current diagnoses of GERD and hiatal hernia to service. Again, competent medical evidence is required, unless non-expert evidence is competent to identify the existence of the condition. See 38 C.F.R. § 3.303 (b) (2016). Competent evidence is necessary in this case, as this is an internal medical process and such complex medical matters are beyond the competence of lay witnesses. Jandreau, 492 F.3d at 1377, n. 4; Woehlaert, 21 Vet. App. 456. 

The Veteran's assertions must be weighed against the additional evidence of record. Jandreau, 492 F.3d at 1377; Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995). At separation, no abnormality was identified by the examining clinician during clinical evaluation, and the Veteran did not report any complaints of a GI condition. Additionally, treatment for a GI condition is first of record in 1999, 30 years post-service. Thus, when looking at the context of the entire record, the Board finds that the probative evidence of record does not indicate that the Veteran's GI disabilities manifested into a chronic disease during service. See Caluza, 7 Vet. App. at 510-511; AZ, 731 F.3d at 1315-16. 

For the above stated reasons, the preponderance of the evidence is against the Veteran's claim for service connection for digestive disability, diagnosed as GERD and hiatal hernia, and the benefit of the doubt doctrine is therefore not for application. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. The claim must be denied.

IV. Entitlement to an Increased Rating for PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2016). If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). 

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence. Fenderson v. West, 12 Vet. App. 119 (1999). 

As noted above, the Veteran's PTSD is currently rated as 50 percent disabling prior to January 13, 2012, and as 70 percent disabling from January 13, 2012 to September 29, 2015. The Veteran claims the ratings do not accurately depict the severity of his condition. 

Under 38 C.F.R. § 4.130, DC 9411 (2016), the General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .100. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and, effective August 4, 2014, the DSM-V (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [DSM-IV] and (5th ed. 2013) [DSM-V]). Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor. After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical and lay evidence of record warrant an evaluation of 70 percent for the period prior to September 30, 2015. See 38 C.F.R. § 4.7. 

The Veteran was afforded a VA examination in November 2008. The VA examiner reviewed the Veteran's file and examined the Veteran in-person. The Veteran reported that during this time he was self-employed as a handyman, but that he finds that he can no longer concentrate during longer jobs. The examination report indicates that the Veteran takes medications to manage his PTSD, and that the Veteran's PTSD manifests with nightmares, sleep problems and chronic fatigue, irritability, hypervigilance, depress (twice a week), loss of motivation, loss of appetite, panic attacks (6 to 8 per month). The VA examiner concluded with a diagnosis of PTSD, moderate, chronic; depressive disorder, NOS, and panic disorder with agoraphobia. The Veteran's GAF score was noted to be 58 based on PTSD symptoms and 65 based on depressive symptoms. The examiner also explained that the Veteran is reporting "moderate occupational impact, in that his jobs have been limited due to his concentration difficulties and loss of interest in jobs. He is reporting moderate social impact in that he has few close friends. His depression and panic disorder are secondary to his post traumatic stress disorder."

Moreover, a November 2008 private treatment record from C. R., M.D., reports that the Veteran complains of severe insomnia due to increasing nightmares about his experiences in Vietnam. The private physician also indicated that the Veteran suffers from recurrent panic attacks, severe depression, and insomnia, and that the Veteran has been treated with antidepressants and outpatient cognitive therapy. See also January 2009 private treatment record.

An August 2008 VA treatment record indicates that the Veteran reported disturbing memories, nightmares, flashbacks, loss of interest, feeling distant from others, trouble sleeping, irritability, anger, concentration problems, hypervigilance, easily startled, avoidance of thinking about combat experiences, avoidance of activities that remind him of combat. The VA treatment record note a history severe PTSD with a GAF score of 55. September 2008 VA treatment records also indicate a GAF score of 55.

A December 2008 VA treatment record notes symptoms and signs consistent with PTSD, depression, and panic attacks. The VA treatment records also note treatment with medications, a GAF score of 55, and a diagnosis of PTSD (severe), major depressive disorder (recurrent), and panic disorder.

VA treatment records from January 2009 to June 2011 also indicate persistent insomnia, panic attacks, depression (secondary to PTSD), and  nightmares, with treatment by use of medications. The Veteran reported non-suicidal ideations.

A private examination was conducted by T. A. C., M.A., L.P.C., in June 2010 and July 2013. Both private examination reports indicate that the Veteran reported no hallucinations, impaired recent and remote memory, appropriate judgment, restless motor activity, flat affect, appropriate insight, unremarkable abstractions and speech, organized thought, anxious and depressed mood, aggressive ideation, hopelessness, paranoia, suspiciousness, suicidal ideation, and somatic focus. The private examiner concluded that the Veteran has a current diagnosis of PTSD, chronic and severe, with symptoms of panic disorder without agoraphobia, secondary to traumatic stress. The assigned GAF score was reported to be 40. The examiner noted that the Veteran's PTSD cause him to be self-employed due to his anger issues, and that his ability to seek and maintain gainful employment appears to be in decline due to symptoms. 

Of record is also a November 2009 statement from the Veteran's partner, Ms. J. K, who asserts that the Veteran's PTSD is manifested by misplacing items, such as keys, glasses and tools, anger and irritability, chronic depression, inability to handle stress, nightmares, trouble sleeping, hopelessness, and exaggerated emotion. Ms. J. K., also explained that the Veteran's PTSD causes him to be isolated from others, to miss work appointments and deadlines, and to maintain intimacy in their relationship.

The Veteran's older brother, G. A. C., also submitted a statement, which indicates that he has noticed the Veteran's depression. G. A. C. asserts that the Veteran has seemed to go into a rage over simple things, and is easily startled.

Of record is a statement from the Veteran's son, J. J. W. C., who contends that he has noticed his father's short and violent temper on several occasions, and that he has noticed his father's insomnia and trouble sleeping.

The Veteran was afforded a VA examination in January 2012. The VA examiner reviewed the Veteran's file and examined the Veteran in-person. The noted a diagnosis of PTSD with panic attacks, with regular panic attacks daily or every other day. The Veteran asserted that his symptoms worsened, with panic attacks occurring whenever he is stressed, and with suicidal ideations occurring on an almost daily basis. The Veteran also reported vomiting associated with his PTSD, which was determined to not be related to his separately diagnosed GERD. See January 2012 and September 2015 VA esophageal examinations. The Veteran also reported chronic dysphoric mood. The Veteran continued to report recurrent and distressing recollections of an event, distressing dreams, intense psychological distress, efforts to avoid thoughts and feelings associating with trauma, efforts to avoid activities, diminished interest or participation in significant activities, feeling of detachment or estrangement, difficulty falling and staying asleep, irritability or outburst of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, suicidal ideation, difficulty in establishing and maintain effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or worklike settings. 

The January 2012 VA examiner found a GAF score of 50, with a notation stating that the Veteran's occupational functioning has significantly worsened due to anger outburst towards customers. The examiner noted that the Veteran reported having anger outburst with customers, which led him to temporarily stop working in August 2011. The Veteran further reported that he had not returned to work since August 2011. Nevertheless, the examiner only reported "occupational and social impairment with reduced reliability and productivity."

The Veteran was afforded an additional VA examination in May 2012. Once again, the VA examiner reviewed the Veteran's file and examined the Veteran in-person. The examiner concluded "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood." The Veteran reported increased difficulty in getting along with customers, with stress causing him to suspend working. Additionally, the Veteran reported having difficulty in remembering to bring his tools, getting angry about forgetfulness, and then quitting for the day. Again, the Veteran reported recurrent and distressing recollections, distressing dreams, sense of reliving the traumatic experience, intense psychological distress, avoidance behaviors, difficulty falling and staying asleep, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances to include work or worklike settings. 

The Veteran testified at a June 2013 Travel Board hearing, at which the Veteran and his partner, Ms. J. K., explained that he experiences depression, sleep problems, irritability, lack of concentration and motivation, mild memory problems, nightmares, panic attacks, and nausea and vomiting associated with his panic attacks. The Veteran testified that his symptoms have impacted his ability to work, and that he prefers to remain close to home and in isolation. As to the nausea and vomiting associated with the panic attacks, the Veteran testified that he has experienced this for 40 plus years, and that they occur mostly when he wakes up from nightmares with a panic attack at least once or twice a week.

At the September 2015 VA examination, the examination upon which the RO granted a 100 percent evaluation, the Veteran reported recurrent distressing dreams and memories, avoidance behavior, markedly diminished interest in activities, feelings of detachment, inability to experience positive emotions, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, flattened affect, stereotyped speech, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or worklike setting. The examiner concluded that the Veteran's PTSD causes "little ability to tolerate frustration, change, or even basic life stress," with "total occupational and social impairment." 

Moreover, in a September 2015 VA examination of the Veteran's claim of GERD, as discussed above, the VA examiner found that the Veteran's symptoms of nausea and vomiting are symptoms related to the Veteran's panic attacks. See September 2015 VA examination explaining cyclic vomiting syndrome (CVS). 

Based on this evidence, the Board finds that the Veteran's disability picture for the entire period on appeal approximates that contemplated by the 70 percent rating. See 38 C.F.R. § 4.7. Although the Board finds that the symptomatology for the entire period on appeal warrants a 70 percent rating, as will be discussed further below, the Board recognizes that in a March 2016 rating decision the RO granted a 100 percent evaluation for PTSD from September 30, 2015 to present. Therefore, the Board will not disturb the 100 percent rating as assigned in the March 2016 rating decision, and the Board grants a 70 percent disability rating for the Veteran's PTSD for the period prior to September 30, 2015 that has not heretofore been assigned such 70 percent rating.

The Board finds that the evidence of record manifested in symptoms that more closely approximate the criteria for a 70 percent disability rating. The Veteran's symptoms include occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to: chronic sleep impairment; disturbances of motivation and mood; irritability; impaired impulse control; mild memory loss; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships. The record reflects chronic sleep impairment, with a recurrent nightmares, and associated panic attacks with nausea and vomiting. Moreover, the record consistently indicates trouble forming relationships with others outside of the home, spending time alone at home, inability to form relationships with others, to include his customers, exaggerated responses, isolation, and persistent irritability. The record also demonstrates suicidal ideations, although with no plans or actual intent, and depressed mood. See June 2010 private examination and January 2012 VA examination. Thus, the Board finds that the Veteran's symptoms include occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, for the entire period on appeal.

Although the Board notes that the VA examiners do not find occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, throughout the period on appeal, an assignment of an evaluation under the Schedule is the responsibility of the finder of fact, not the examiner. The adjudicator is charged with interpreting the competent and credible evidence of record as a whole and reconciling such to accurately reflect the disability. Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); 38 C.F.R. § 4.2. While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator. As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder. Moore, supra.

Moreover, the Board notes that although the Veteran does not demonstrate all of the listed symptoms provided with a 70 percent rating, such as spatial disorientation or neglect of personal appearance and hygiene, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate. Mauerhan, 16 Vet. App. at 442.

The Board also recognizes that the record in this case indicates panic attacks occurring as often as daily with associated nausea and vomiting. While the criteria does not specifically include nausea and vomiting, again, the Board is reminded that the provided symptoms within the criteria are not to be treated as a checklist when determining what rating is appropriate. Id. Instead, the Board notes that the criteria for a 70 percent rating includes "near-continuous panic." Therefore, considering the Veteran's symptomatology as a whole, the Board finds that the increased rating of 70 percent more nearly approximated the Veteran's symptomatology. Accordingly, a higher rating of 70 percent, but no higher, for the period prior to September 30, 2015 that has not heretofore been assigned the 70 percent rating, is granted.

The Board finds that for the period on appeal, the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximate the criteria for a 100 percent disability rating. While the Veteran's panic attacks with nausea and vomiting are not specifically contemplated within the 70 percent rating criteria, the Board does not find that the Veteran's disability picture as whole are more closely approximated by a 100 percent evaluation. See Mauerhan, 16 Vet. App. at 442 (the provided symptoms are not to be treated as a checklist when determining what rating is appropriate).The criteria for a 100 percent disability rating requires a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130. 

The record does not reflect a total occupational and social impairment. Although the record indicates that the Veteran experiences flashbacks, the record does not indicate any delusions and hallucinations. The Veteran participates in therapy and takes prescription medications, but has not been hospitalized for his PTSD. Moreover, the Board notes that although the medical evidence of record indicates irritability, anger issues, and suicidal ideations, the medical evidence of record does not indicate that the Veteran is a persistent danger to himself or others. Last, although the Veteran notes mild memory loss, the record clearly indicates that the Veteran is not disoriented to time or place and that the Veteran does not experience memory loss for names of closest relatives, occupation, or own name.

While the Board finds that the Veteran's symptoms have been consistent throughout the period on appeal, and the September 2015 VA examiner determined "total occupational and social impairment," assignment of an evaluation under the schedule is the responsibility of the finder of fact, not the examiner. Again, the Board notes that the adjudicator is charged with interpreting the competent and credible evidence of record as a whole and reconciling such to accurately reflect the disability. Moore, 555 F.3d at 1373; 38 C.F.R. § 4.2. 

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than evaluated. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses. Layno, 6 Vet. App. at 470. He is not, however, competent to identify a specific level of disability for his acquired psychiatric disability, according to the appropriate diagnostic code. See Robinson v. Shinseki, 557 F.3d 1355 (2009). Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

Taking into consideration the evidence of record, the Board does not find that a higher initial disability rating in excess of 70 percent for the period prior to September 30, 2015, is warranted as the preponderance of the evidence is against such a finding. Therefore, concerning the Veteran's service-connected PTSD, the Board grants the Veteran's claim for a higher disability rating in excess of 50 percent (to wit, 70 percent) for the period prior to January 13, 2012, but denies a rating in excess of 70 percent from that date to September 30, 2015.

V. Extraschedular Analysis

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the PTSD for any part of the rating period. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016). Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings. The Veteran's PTSD has been manifested by chronic sleep impairment, irritability, anger, panic attacks, exaggerated startle response, hypervigilance, anxiety, depression, and mild memory loss. These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.

While the Board recognizes that the Veteran suffers from panic attacks with nausea and vomiting, which is not specifically contemplated in the rating criteria, the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443. Thus, the Board finds that the relevant rating criteria accurately describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence. The Veteran was not hospitalized as a result of his PTSD at any time during the period currently being decided. The Veteran's PTSD has impacted his ability to maintain employment, and this impairment is reflected in the rating criteria which consider occupational impairment with deficiencies in work, as well as by the assignment of a TDIU, discussed below. The Board finds no evidence in the medical records of an exceptional or unusual clinical picture, and, therefore, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Last, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met. Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

VI. Entitlement to a TDIU 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340 (a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 
If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16 (a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.When a Veteran is unemployable by reason of his service-connected disabilities, but does not meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b). The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance. Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

For the entire period on appeal, the Veteran meets the threshold requirements for a TDIU, and therefore, extraschedular does not apply. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the period prior to September 30, 2015, the Veteran's service-connected PTSD is evaluated as 70 percent disabling, as decided herein; and from September 30, 2015, forward, the Veteran's PTSD is evaluated as 100 percent disabling. For the entire period on appeal, the Veteran is also service-connected for bilateral hearing loss, with a noncompensable evaluation; and bilateral tinnitus, evaluated at 10 percent. The Veteran has a combined evaluation of 70 percent for the period prior to September 30, 2015, and a combined evaluation of 100 percent from September 30, 2015, forward. Thus, given that a single service-connected disability was rated at 60 percent or more, the Board finds that the threshold requirement for a TDIU is met for the entire period on appeal.

With the threshold requirements satisfied for the entire period on appeal, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities during this period. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran reports that he completed one year of college, that he previously worked as a truck driver, and that he last worked in property maintenance for a company and then as a self-employed contractor, as noted above.

Primarily, the Board notes that the Veteran's former employer submitted a VA Form 21-4192 in October 2016. The form indicates that the Veteran worked in property maintenance and customer service interface, full-time, from October 2001 to October 2004. The employer noted that although the noted reason for the Veteran's termination was reported to be "business decline," the employer did noted that the Veteran had fairly regular days off due to depression or lack of sleep.

At the November 2008 VA examination, the Veteran reported that he was currently self-employed as a handyman, and that he had done this job since the 1970s. He stated that he previously worked as a truck driver, but that he had concentration difficulties and a hard time working around others. The Veteran noted limiting his handyman jobs to projects that only last two days because he will lose interest in the longer jobs, and that this has affected his income due to not being able to bid on longer jobs. 

In November 2009 the Veteran's partner, Ms. J. K., explained that her husband was working, but that his service-connected disabilities were impacting his work. Specifically, she stated that his PTSD causes him to have a hard time working with others, causes him to miss client appointments, to lose interest in jobs, and to have difficulty focusing. She further asserted that the Veteran's tinnitus causes him to misunderstand his customers, and that his digestive issues cause him to lose sleep, making him too tired for work. Of record is also a statement from the Veteran's son, J. J. W. C., who contends that he has noticed his father's short and violent temper on several occasions, and that he has noticed his father's insomnia and trouble sleeping.

June 2010 and July 2013 private examinations by Dr. T. A. M. notes that the Veteran was self-employed, but that he found his work and income to not be steady. The Veteran reported that he works alone because he cannot work well with others and that he often bids on small projects and misses work due to oversleeping. The private examiner noted that "self-employment has been the only method of employment because of his difficulties with anger," and concluded that the Veteran's "ability to seek and maintain gainful employment is not feasible or advisable . . .," with the Veteran's "ability to seek and maintain gainful employment appear[ing] to be in decline due to symptoms."

In a September 2011 a conference with a Decision Review Officer, the Veteran noted that his PTSD symptoms had worsened. Accordingly, the Veteran was afforded a VA examination of his PTSD in January 2012, the Veteran reported that although he has continued to work as a self-employed part-time handyman, without a steady income, but that he decided to take a break from working in August 2011 after he got into an argument with a customer. At the January 2012 VA examination, the Veteran reported that he had not returned to work. The January 2012 VA examiner noted that the Veteran has difficulty establishing and maintaining effective work and social relationships, in adapting to stressful circumstances, including work or a worklife setting, has impaired judgment, has disturbances of motivation and mood, chronic sleep impairment, and panic attacks more than once a week. The examiner concluded that the Veteran's suffers from "at least moderate to severe social, and emotional impairment, and severe occupational impairment due to his PTSD with panic attacks and depressive disorder NOS." Thus, the examiner found occupational and social impairment with reduced reliability and productivity.

The Veteran was afforded an additional VA PTSD examination in May 2012. The Veteran reported that he often forgets his tools and that he will then quit for the day after getting angry about his forgetfulness. The Veteran also reported increased difficulty getting along with customers, and that he stopped working due to stress. The examiner found that the Veteran's PTSD manifested in "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood." However, the examiner further noted that the Veteran has difficulty remembering to bring tools and will eventually quit for the day after getting angry about his forgetfulness, and has increasing difficulty getting along with customers. The May 2012 VA examiner concluded that "[i]t appears that the Veteran would be best if in a job where he had little contact with people and little supervision."

At a September 2015 VA PTSD examination, the VA examiner found that the Veteran exhibited disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, and difficulty in adapting to stressful circumstances, including work or worklike setting, with "total occupational and social impairment." Thus, the examiner concluded that the Veteran's PTSD causes "marked impairment in his ability to get along with customers if employed in his previous line of work. He has little ability to tolerate frustration, change, or even basic life stress." 

Last, at the June 2013 Travel Board hearing, the Veteran testified that he was previously self-employed because he was unable to maintain other jobs, but that he stopped working as a self-employed contractor because of his PTSD. The Veteran's partner, Ms. J. K., noted that the Veteran stopped working because he was not getting along with customers and not showing up for jobs. Moreover, the Veteran explained that although the May 2012 VA examiner concluded that the Veteran should work in a job with little contact with people and little supervision, the Veteran stated that he did not understand what job would meet that criteria. He further explained that although vocational rehabilitation counseling, records of which have been associated with the claims file, found that the Veteran could work as a truck driver, the Veteran testified, and the record reflects, that the Veteran previously worked as a truck driver, but that his PTSD caused him to lack concentration, and have conflict with others on the job. The Veteran and his partner further testified that truck driving would be an ill fit because the Veteran prefers isolation and staying close to home, and is unable to travel well. See June 2013 Travel Board hearing transcript; see November 2008 VA examination.

The Board finds that the medical and lay evidence of record provide probative evidence of the Veteran's unemployability as a result of his service-connected PTSD. The medical opinions of record consistently report that the Veteran's ability to function and perform tasks at work and his ability to establish and maintain effective relationships are greatly limited. While the Board recognizes that the May 2012 VA examiner suggested a job where the Veteran has little contact with people and little supervision, the Board finds that given the Veteran's level of experience and education, no such jobs meet this criteria. Moreover, the Board agrees with the Veteran's assertion that the suggestion as to working as truck driver has proven to be an ill fit for the Veteran in the past as a result of his service-connected PTSD. 

The VA and private examinations throughout the record note functional occupational and social loss as a result of the Veteran's PTSD. In addition to the Veteran's assertions and the testimony of his partner, Ms. J. K., the medical evidence of record significantly supports the Veteran's assertions of unemployability from for the entire period on appeal. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). Although the Board notes that the Veteran was able to work part-time as a self-employed handyman, the Veteran consistently reports non-steady income, with limited projects to bid on as a result of his service-connected PTSD. Therefore, the Board does not find that the Veteran's part-time self-employment was gainful employment during the period on appeal. 

Again the Board notes that although the VA examination reports of record do not report unemployability throughout the period on appeal, the adjudicator is charged with interpreting the competent and credible evidence of record as a whole and reconciling such to accurately reflect the disability. Moore, 555 F.3d at 1373; 38 C.F.R. § 4.2. Moreover, the ultimate TDIU determination is placed on the VA adjudicator and not a medical examiner. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Thus, in weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that the weight of the evidence demonstrates that the Veteran is not able to obtain or maintain substantially gainful employment in his prior field or in another profession or field due to a service-connected disability, namely PTSD, and that entitlement to TDIU is warranted for the entire period on appeal.

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for a digestive disability, diagnosed as GERD and hiatal hernia, to include as secondary to service-connected PTSD, is denied.

A higher disability rating of 70 percent, but no higher, for PTSD for the period prior to January 13, 2012, is granted.

A higher disability rating in excess of 70 percent for PTSD for the period from January 13, 2012 to September 30, 2015, is denied.

Entitlement to a TDIU is granted, effective May 28, 2008.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


